Exhibit 10.4

McDERMOTT INTERNATIONAL, INC.

Summary of

Named Executive Officer

2012 Base Salary and

Target EICP Compensation

 

Named Executive Officer

   Base
Salary      Target EICP Award
(as  a % of 2012 base salary earned)  

Stephen M. Johnson
President and Chief Executive Officer

   $ 950,000         100 % 

Perry L. Elders
Senior Vice President and Chief Financial Officer

   $ 485,000         70 % 

Gary L. Carlson
Senior Vice President and Chief Administration Officer

   $ 336,000         70 % 

Liane K. Hinrichs
Senior Vice President, General Counsel and Corporate Secretary

   $ 440,000         70 % 

John T. McCormack
Executive Vice President, Chief Operating Officer

   $ 500,000         80 % 